Case: 12-50639       Document: 00512372802         Page: 1     Date Filed: 09/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2013
                                     No. 12-50639
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALBERTO MORENO, also known as Viejo,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:11-CR-189-5


Before JOLLY, SMITH, AND CLEMENT, Circuit Judges.
PER CURIAM:*
       Alberto Moreno appeals his convictions following a jury trial of conspiring
to possess with intent to distribute 1000 kilograms or more of marijuana and
conspiring to commit money laundering.
       Moreno fails to show that his right to an impartial jury drawn from a fair
cross-section of the community was violated; he cites only the composition of the
randomly chosen venire at his own trial and does not attempt to show a
systematic exclusion of minorities from other venires over time in the Western

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50639     Document: 00512372802      Page: 2   Date Filed: 09/13/2013

                                  No. 12-50639

District of Texas’s jury selection process. See Duren v. Missouri, 439 U.S. 357,
364 (1979); United States v. Williams, 264 F.3d 561, 568 (5th Cir. 2001).
Likewise, while he claims that the district court abused its discretion by limiting
his Confrontation Clause rights to cross-examine Government witnesses, he fails
to cite any evidence showing that he was clearly prejudiced by the limitations of
which he complains. See United States v. Landerman, 109 F. 3d 1053, 1061 (5th
Cir. 1997). Finally, Moreno does not identify with specificity any instance in
which the district court refused to admit into evidence the criminal conviction
of any Government witness. See FED. R. EVID. 609.
      AFFIRMED.




                                        2